DETAILED ACTION
	This Office Action is in response to the amendment filed on May 26, 2021. Claims 1 - 30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 26, 2021 has been entered and considered by the examiner. Based on the amendments to overcome the objections to the drawings and claims, and based on the amendments to the claims to overcome the rejections under 35 U.S.C. 112(b) and 103, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 30 are allowed.
The following is an examiner’s statement of reasons for allowance:

For claims 1 and 18: The prior art of Hildebrandt et al. (“Numerical Investigation of the Effect of Different Back Sweep Angle and Exducer Width on the Impeller Outlet Flow Pattern of a Centrifugal Compressor with Vaneless Diffuser”) discloses CFD on turbomachinery, and secondary flow and Bonaiuti et al. (“On the Coupling of Inverse Design and Optimization Techniques for the Multiobjective, Multipoint Design of Turbomachinery Blades“) also discloses meridional channel parameters and reducing the axial length with the edge sweep angle improves the efficiency of the impeller. In addition, Somahara et al. (JP05149296 A) discloses screw, groove-like portions used to reduce pressure of the flow of fluid to the low pressure side of a surface regarding a compressor with an impeller and shroud, reducing the mixing loss at the inlet port of blades, based on changing the pitch (angle), and Veress et al. (“Inverse Design and Optimization of a Return Channel for a Multistage Centrifugal Compressor”) adds impellers, diffuser and return channels, as well as deviation angles.
 none of the references taken either alone or in combination with the prior art of record discloses for claim 1: a method of creating a flow control for a turbomachine and for claim 18: a non-transitory machine-readable storage medium, comprising:
“defining at least one channel located in a surface of the hub or shroud for redirecting at least a portion of the secondary flow, the defining including: 
selecting a location on the hub or shroud surface adjacent the weak region for locating the at least one channel; 
determining a desired flow angle for the secondary flow; and 
determining a channel angle of the at least one channel, the channel angle designed to redirect the secondary flow towards the desired flow angle”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

For claim 12: The prior art of Hildebrandt et al. (“Numerical Investigation of the Effect of Different Back Sweep Angle and Exducer Width on the Impeller Outlet Flow Pattern of a Centrifugal Compressor with Vaneless Diffuser”) discloses CFD on turbomachinery, and secondary flow and Bonaiuti et al. (“On the Coupling of Inverse Design and Optimization Techniques for the Multiobjective, Multipoint Design of Turbomachinery Blades“) also discloses meridional channel parameters and reducing the axial length with the edge sweep angle improves the efficiency of the impeller. In addition, Somahara et al. (JP05149296 A) discloses screw, groove-like portions used to reduce pressure of the flow of fluid to the low pressure side of a surface regarding a compressor with an impeller and shroud, reducing the mixing loss at the inlet port of blades, based on changing the pitch (angle), and Veress et al. (“Inverse Design and Optimization of a Return Channel for a Multistage Centrifugal Compressor”) adds impellers, diffuser and return channels, as well as deviation angles.
However, none of the references taken either alone or in combination with the prior art of record discloses a method of defining a flow control structure for a turbomachine, comprising:
“defining at least one channel that extends in a flow-wise direction in at least one of the hub and the shroud adjacent to the weak region that is configured to guide the secondary flow into the downstream element in the flow-wise direction, wherein the defining includes determining a channel angle of the at least one channel, the in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
June 1, 2021